Citation Nr: 0913607	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-25 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for mental disorder, 
diagnosed as schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The appellant served on active duty for training from 
November 1988 to March 1989 with the South Carolina Army 
National Guard.  In addition, he had periods of active duty 
for training (ACDUTRA) and inactive duty training (INACDUTRA) 
in 1991and 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The claim was denied in an 
October 2007 Board decision, which the Veteran subsequently 
appealed to the Court of Appeals for Veterans Claims (Court).  
In February 2009, the parties (the Secretary of VA and the 
veteran) filed a Joint Motion for Remand, and the Motion was 
granted by the Court in February 2009.
 
In May 2007, the appellant testified at a personal hearing 
before the undersigned, sitting at the RO. A transcript of 
the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that his current psychiatric disorder, 
most recently diagnosed as paranoid schizophrenia, first 
manifested during a period of active duty for training.  The 
Board finds that a remand is warranted in for further 
development of the record.

Specifically, the record reveals that the Veteran is in 
receipt of benefits from the Social Security Administration 
(SSA).  The record reflects that an initial request for SSA 
records was made in February 2007; however the records 
related to these benefits are not associated with the claims 
file, and no response to this request or follow-up requests 
are documented.  When VA has notice prior to the issuance of 
a final decision of the possible existence of certain records 
and their relevance, the Board must seek to obtain those 
records before proceeding with the appeal.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 
11 Vet. App. 163, 169 (1998).  Accordingly, a remand is 
required so that further efforts may be made to obtain these 
records.

Additionally, the most recent VA treatment record in the 
claims file is dated in December 2005.  As the record 
suggests that the Veteran sought VA treatment frequently, all 
relevant records dated from December 2005 onward should be 
requested from the Columbia VA Medical Center (VAMC).   

Further, the Board notes that the Veteran mentioned 
hospitalization for depression in 1991 in a September 2004 
statement.  The Board is unclear as to whether the Veteran is 
referring to hospitalization during a period of ACDUTRA or to 
private hospitalization.  The RO/AMC should clarify the 
details of this purported hospitalization, to include 
requesting that the Veteran authorize release of private 
treatment records if necessary.  

Moreover, the Board observes that, with the exception of 
dental records and a sick slip, service treatment records 
dated after 1989 are absent from the record.  Hence, the 
claims file should be reviewed to determine that all 
available sources for service treatment records have been 
contacted and any additional requests for service treatment 
records should be conducted as necessary for full compliance 
with VA's duty to assist.
 
Finally, the appellant has stated that he was depressed 
during service and has indicated that the depression was a 
precursor to his post-service psychiatric disorder.  To the 
extent that the appellant's statement suggests a diagnosis of 
depression, the Board observes that the statement is not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, the appellant may speak to those symptoms 
he experienced in service that he equates with depression.  
Accordingly, the Board finds that there is sufficient 
evidence in this case to warrant a VA examination to 
ascertain the etiology of his current psychiatric disorder.

The record also reflects that the veteran had ACDUTRA and 
INACDUTRA with the South Carolina National Guard but it is 
not indicated which periods were performed under 38 U.S.C. 
§§ 316, 502, 503, 504, or 505.

Therefore, the case is REMANDED for the following action:

1.	Contact the appellant for additional 
information about his claimed 
hospitalization for depression in 1991.  
The appellant should be requested to 
complete a VA Form 21-4142, 
Authorization and Consent to Release 
Information to VA, if necessary.

2.	Review the claims file to ascertain 
whether all possible sources for 
service treatment records have been 
contacted.  If not, requests should be 
made of any identified additional 
sources for complete service treatment 
records and service personnel records. 

3.	Request VA treatment records from the 
Columbia VAMC dated from December 2005 
onward.

4.	Request records relevant to the 
appellant's application and award of 
benefits from the SSA.  

5.	Request verification regarding which 
periods of the veteran's ACDUTRA and 
INACDUTRA were performed under 38 
U.S.C. §§ 316, 502, 503, 504, or 505.

6.	All requests and responses related to 
the above actions, positive and 
negative, should be associated with the 
claims file. 

7.	Schedule the appellant for a VA 
examination in order to ascertain the 
existence and etiology of his current 
psychiatric disorder.  The claims file 
should be made available for review, 
and the examination report should 
reflect that such review occurred.  
Upon a review of the record and 
examination of the appellant, the 
examiner should opine as to the 
following:

Is it at least as likely as not (50 
percent probability or greater) that 
the appellant's current psychiatric 
disorder is related to his military 
service?  If the answer is in the 
affirmative please identify the period 
of military service to which the 
identified psychiatric disorder is 
related.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

8.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the appellant's 
service connection claim should be 
readjudicated, to include all evidence 
received since the March 2006 
supplemental statement of the case.  
The appellant and his representative 
should then be issued a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




